[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION TO DISMISS (#102)
In this action the petitioner has filed an appeal from the decision of a Family Support Magistrate in connection with her petition under the Uniform Reciprocal Enforcement of Support Act (URESA). The appeal recites as its authority Connecticut General Statutes 46b-206. CT Page 10896
In this motion, the respondent moves to dismiss because 46b-206 grants to respondents only the right to appeal orders entered by a Magistrate under the provisions of Connecticut's URESA.
"An appeal to the Superior Court exists only under statutory authority."  Town of Glastonbury v. Freedom of Information Commission, 39 Conn. Sup. 257 (1984). "Appeals are matters of statutory privilege rather than constitutional right and therefore, the rules which govern appeals must be strictly followed. . .". Grodis v. Burns, 190 Conn. 39 (1991).
The statute involved clearly and unambiguously grants the right of appeal to respondents only.
The respondent's motion to dismiss is granted.
NOVACK, J.